                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

UNITED STATES OF AMERICA,                Case No. _______________________________
                                         COUNTS ONE, TWO & FOUR:
                          Plaintiff,     Hobbs Act Robbery
                                         18 U.S.C. § 1951(a)
      v.                                 NMT 20 Years Imprisonment
                                         NMT $250,000 Fine
JOSHUA A. WEST,                          NMT 3 Years Supervised Release
[DOB: 06/15/1992]                        Class C Felony

                          Defendant.     COUNTS THREE, FIVE, SEVEN &
                                         NINE:
                                         Brandishing a Firearm in Furtherance of a
                                         Crime of Violence
                                         18 U.S.C. §§ 924(c)(1)(A)(ii)
                                         NLT 7 Years Imprisonment (Consecutive) or
                                         NLT 25 Years Imprisonment (Consecutive)
                                         (Second or Subsequent)
                                         NMT Life Imprisonment (Consecutive)
                                         NMT $250,000 Fine
                                         NMT 5 Years Supervised Release
                                         Class A Felony

                                         COUNTS SIX & EIGHT:
                                         Attempted Hobbs Act Robbery
                                         18 U.S.C. §§ 1951(a)
                                         NMT 20 Years Imprisonment
                                         NMT $250,000 Fine
                                         NMT 3 Years Supervised Release
                                         Class C Felony

                                         COUNT TEN:
                                         Felon in Possession of a Firearm
                                         18 U.S.C. §§ 922(g)(1) and 924(e)(1)
                                         NLT 15 Years Imprisonment
                                         NMT Life Imprisonment
                                         NMT $250,000 Fine
                                         NMT 5 Years Supervised Release
                                         Class A Felony

                                         $100 Mandatory Assessment Each Count




           Case 4:18-cr-00323-HFS Document 1 Filed 11/13/18 Page 1 of 5
                                       INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                          COUNT ONE

       On or about July 17, 2018, in the Western District of Missouri, the defendant, JOSHUA A.

WEST, did obstruct, delay, and affect, commerce as that term is defined in 18 U.S.C. § 1951, and

the movement of the articles and commodities in such commerce, by robbery, as that term is defined

in 18 U.S.C. § 1951, in that the defendant, JOSHUA A. WEST, did knowingly, intentionally, and

unlawfully take and obtain property consisting of United States currency in the care, custody, and

control of CVS Pharmacy, 6300 Prospect Avenue, Kansas City, Missouri, a business engaged in

commerce, from the person and in the presence of an employee of such business, and against the

will of such employee, by means of actual and threatened force, violence, and fear of injury,

immediate and future, to such employee, contrary to the provisions of Title 18, United States Code,

Sections 1951(a).

                                          COUNT TWO

       On or about August 10, 2018, in the Western District of Missouri, the defendant, JOSHUA

A. WEST, did obstruct, delay, and affect, commerce as that term is defined in 18 U.S.C. § 1951,

and the movement of the articles and commodities in such commerce, by robbery, as that term is

defined in 18 U.S.C. § 1951, in that the defendant, JOSHUA A. WEST, did knowingly,

intentionally, and unlawfully take and obtain property consisting of cellular telephones in the care,

custody, and control of Sprint Store, 4902 North Oak Trafficway, Kansas City, Missouri, a business

engaged in commerce, from the person and in the presence of employees of such business, and

against the will of persons employed by such business, by means of actual and threatened force,




                                                 2

           Case 4:18-cr-00323-HFS Document 1 Filed 11/13/18 Page 2 of 5
violence, and fear of injury, immediate and future, to such employees, contrary to the provisions of

Title 18, United States Code, Sections 1951(a).

                                         COUNT THREE

       On or about August 10, 2018, in the Western District of Missouri, the defendant, JOSHUA

A. WEST, in furtherance of the crime of violence alleged in Count Two, did knowingly and

intentionally possess and brandish a firearm, contrary to the provisions of Title 18, United States

Code, Sections 924(c)(1)(A)(ii).

                                         COUNT FOUR

       On or about August 11, 2018, in the Western District of Missouri, the defendant, JOSHUA

A. WEST, did obstruct, delay, and affect, commerce as that term is defined in 18 U.S.C. § 1951,

and the movement of the articles and commodities in such commerce, by robbery, as that term is

defined in 18 U.S.C. § 1951, in that the defendant, JOSHUA A. WEST, did knowingly,

intentionally, and unlawfully take and obtain property consisting of cellular telephones in the care,

custody, and control of Phone Shack, 6392 Troost Avenue, Kansas City, Missouri, a business

engaged in commerce, from the person and in the presence of employees of such business, and

against the will of persons employed by such business, by means of actual and threatened force,

violence, and fear of injury, immediate and future, to such employees, contrary to the provisions of

Title 18, United States Code, Sections 1951(a).

                                          COUNT FIVE

       On or about August 11, 2018, in the Western District of Missouri, the defendant, JOSHUA

A. WEST, in furtherance of the crime of violence alleged in Count Four, did knowingly and

intentionally possess and brandish a firearm, contrary to the provisions of Title 18, United States

Code, Sections 924(c)(1)(A)(ii).


                                                  3

           Case 4:18-cr-00323-HFS Document 1 Filed 11/13/18 Page 3 of 5
                                          COUNT SIX

       On or about August 15, 2018, in the Western District of Missouri, the defendant, JOSHUA

A. WEST, did attempt to obstruct, delay, and affect, commerce as that term is defined in 18 U.S.C.

§ 1951, and the movement of the articles and commodities in such commerce, by robbery, as that

term is defined in 18 U.S.C. § 1951, in that the defendant, JOSHUA A. WEST, did knowingly,

intentionally, and unlawfully attempt to take and obtain property consisting of cellular telephones

in the care, custody, and control of T-Mobile Store, 12400 South US Highway 71, Grandview,

Missouri, a business engaged in commerce, from the person and in the presence of employees of

such business, and against the will of persons employed by such business, by means of actual and

threatened force, violence, and fear of injury, immediate and future, to such employees, contrary to

the provisions of Title 18, United States Code, Sections 1951(a).

                                        COUNT SEVEN

       On or about August 15, 2018, in the Western District of Missouri, the defendant, JOSHUA

A. WEST, in furtherance of the crime of violence alleged in Count Six, did knowingly and

intentionally possess and brandish a firearm, to wit: a Taurus, Model PT111, 9mm caliber pistol,

bearing Serial Number TVG31132 contrary to the provisions of Title 18, United States Code,

Sections 924(c)(1)(A)(ii).

                                        COUNT EIGHT

       On or about August 15, 2018, in the Western District of Missouri, the defendant, JOSHUA

A. WEST, did attempt to obstruct, delay, and affect, commerce as that term is defined in 18 U.S.C.

§ 1951, and the movement of the articles and commodities in such commerce, by robbery, as that

term is defined in 18 U.S.C. § 1951, in that the defendant, JOSHUA A. WEST, did knowingly,

intentionally, and unlawfully attempt to take and obtain property consisting of cellular telephones



                                                 4

           Case 4:18-cr-00323-HFS Document 1 Filed 11/13/18 Page 4 of 5
in the care, custody, and control of AT&T Store, 12346 South US Highway 71, Grandview,

Missouri, a business engaged in commerce, from the person and in the presence of employees of

such business, and against the will of persons employed by such business, by means of actual and

threatened force, violence, and fear of injury, immediate and future, to such employees, contrary to

the provisions of Title 18, United States Code, Sections 1951(a).

                                         COUNT NINE

       On or about August 15, 2018, in the Western District of Missouri, the defendant, JOSHUA

A. WEST, in furtherance of the crime of violence alleged in Count Eight, did knowingly and

intentionally possess and brandish a firearm, to wit: a Taurus, Model PT111, 9mm caliber pistol,

bearing Serial Number TVG31132 contrary to the provisions of Title 18, United States Code,

Sections 924(c)(1)(A)(ii).

                                          COUNT TEN

       On or about August 15, 2018, in the Western District of Missouri, the defendant, JOSHUA

A. WEST, having been convicted of a crime punishable by imprisonment for a term exceeding one

year, did knowingly possess, in and affecting interstate commerce, a firearm, to wit: a Taurus,

Model PT111, 9mm caliber handgun, bearing Serial Number TVG31132, which had traveled in

interstate commerce, contrary to the provisions of Title 18, United States Code, Sections 922(g)(1)

and 924(e)(1).

                                                     A TRUE BILL.

11/13/18                                             /s/ Jennifer Kolarik
DATE                                                 FOREPERSON OF THE GRAND JURY

/s/ Jeffrey Q. McCarther
Jeffrey Q. McCarther
Assistant United States Attorney
Narcotics & Violent Crimes Unit
Western District of Missouri

                                                 5

           Case 4:18-cr-00323-HFS Document 1 Filed 11/13/18 Page 5 of 5
